DETAILED ACTION
This action is in response to applicant’s amendment received on 04/25/2022. Amended claim 1 is acknowledged. Claims 1, 4-10, 14-15 and 17 are pending. Claims 2-3, 11-13 and 16 are cancelled. 

Claim Objections
Claims 1, 4-10, 14-15 and 17 are objected to because of the following informalities:  
Regarding claim 1, in line 5, “root mean square features…” should read --root mean square roughness features…--.
Regarding claims 4-10, 14-15 and 17, the claims are objected by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2009/0183770), Pan et al. (US 2007/0116957, herein “Pan”), Kirkor et al. (US 2014/0345843, herein “Kirkor”) and Hirose et al. (US 8,837,149, herein “Hirose”).
Regarding claim 1, Nguyen discloses: 
an apparatus (the apparatus comprising the heat sink, of par. 0037, lines 13-17) comprising:
a metal substrate (110) [abs., lines 2-4] comprising carbon nanotubes (170) directly attached to a metal surface of the metal substrate (110) (fig. 1) [abs., lines 2-4 and par. 0025],
the metal surface of the metal substrate (110) having root mean square roughness features of less than 250µm [par. 0025], including catalyst [par. 0010 and 0025] (it is noted, it is old and known in the art that nickel chromium is metal catalyst upon which growth of a carbon nanotube can be initiated) and comprised of nickel [par. 0010 and 0025].
a heat sink (the heat sink used to dissipate heat, of par. 0037, lines 13-17);
wherein the carbon nanotubes (170) attached to the metal substrate (110) are in conductive contact with the heat sink (the heat sink used to dissipate heat, of par. 0037, lines 13-17)
Nguyen does not disclose:
the carbon nanotubes being attached to two opposing metal surfaces of the metal substrate, 
the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate, and
the heat sink comprising a surface depression.
The concept of having carbon nanotubes arrays attached to opposing sides of a metal substrate for the purpose of optimizing heat transfer, is old and known in the art. Pan, also directed to the use of carbon nanotubes as thermal interface material in electronic devices, teaches an apparatus (fig. 4) comprising a first and a second array of carbon nanotubes (150) attached to two opposing sides of a metal substrate (400), respectively, as an obvious variation of an apparatus (fig. 1) comprising a single array of carbon nanotubes (150) attached to one side only of a metal substrate, and applicable when the metal substrate (400) is used to distribute heat from a heat generating component to a heat sink, optimizing heat conduction [par. 0035, lines 2-10] (it is noted, Nguyen alludes to the option of using its carbon nanotube arrays on heat sinks to dissipate heat, par. 0037, lines 13-17). Further, the mere duplication of working parts of a device has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, section VI, part B. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Nguyen the teachings of Pan regarding the concept of having the carbon nanotubes being attached to two opposing sides of the metal substrate according to the user’s needs in order to optimize heat conduction.
Kirkor, also directed to a heat dissipating apparatus (fig. 1A) consisting of a metal substrate (‘heat spreader’ of fig. 1A) [metal, par. 0070] comprising carbon nanotubes (‘TIM’ of fig. 1A) [par. 0019-0020] attached to two opposite metal surfaces of the metal substrate (‘heat spreader’ of fig. 1A), teaches the metal substrate (‘heat spreader’ of fig. 1A) including one or more apertures [par. 0162, lines 1-31] breaching the metal surfaces of the metal substrate (‘heat spreader’ of fig. 1A) as an obvious variation of a metal substrate (‘heat spreader’ of fig. 1A) with no apertures (like the metal substrate of Nguyen) or having a complex or irregular shape [par. 0162, lines 20-31] (like the multiple metal substrate shape options of Nguyen, par. 0038). Further, applicant has not disclosed any criticality on the cavity arrangements disclosed and acknowledges that all possible combinations of cavity separations and widths are operationally feasible without indicating any particular purpose or stating that the cavities solve any particular problem, and it appears that the use of cavities is a matter of design choice according to the user’s needs.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Nguyen the teachings of Kirkor to have the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate according to the user’s needs or manufacturing specifications.
Hirose, also directed to cooling an electronic apparatus (fig. 13) comprising carbon nanotubes (14) attached to a heat sink (24), teaches that a heat sink (24) with a depression (28) in conductive contact with the carbon nanotubes (14) [col. 10, lines 55-56] is an obvious variation of a heat sink (38) formed according to the embodiment of figure 14, which does not include a depression [col. 11, lines 24-26], for the purpose of increasing thermal contact resistance [col. 10, lines 60-63]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Nguyen the teachings of Hirose to have: 
the heat sink comprising a depression, wherein the carbon nanotubes are in conductive contact with the depression,
wherein, upon modification, the thickness of the metal substrate with the attached carbon nanotubes is greater than the depth of the depression on the heat sink (as can be gleaned from Hirose’s fig. 13),
in order to increase thermal contact resistance.
Regarding claim 7, the combination of Nguyen, Pan, Kirkor and Hirose does not disclose: 
the heat sink being comprised of aluminum or aluminum alloy.
However, it is old and known in the art the use of heat sinks made of a material having high thermal conductivity, such as aluminum or aluminum alloy, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. For instance, aluminum is a material known for its good thermal transfer capabilities being cheaper and lighter than copper; and copper is a better thermal conductor than aluminum, and it would have been obvious to try to have the heat sink made of aluminum or copper to achieve a desired heat transfer.
Regarding claim 8, the combination of Nguyen, Pan, Kirkor and Hirose discloses: 
the heat sink (Hirose, 24) being comprised of copper [Hirose, par. 0040].
Regarding claims 9-10, the combination of Nguyen, Pan, Kirkor and Hirose does not disclose: 
the depression having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm
However, Hirose teaches that the depression (28) prevents the scattered of the carbon nanotubes (14), increasing thermal contact resistance and suppressing the decrease of heat conductivity [col. 10, lines 55-63]. Therefore, the depression having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having a depth between about 500 µm and about 2000 µm, or between about 50 µm and about 500 µm, ensures an optimal contact between the carbon nanotubes and the heat sink, preventing the scattered of the carbon nanotubes and suppressing the decrease of heat conductivity. Therefore, since the general conditions of the claim, i.e. that the carbon nanotubes are attached to a depression on the heat sink, were disclosed in the prior art by Hirose, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the apparatus disclosed by the combination of Nguyen , Pan, Kirkor and Hirose with the depression having a depth between about 500 µm and about 2000 µm, or having a depth between about 50 µm and about 500 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II).
Furthermore, the range of a depression depth between about 50 µm to about 2000 µm, is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Regarding claim 14, the combination of Nguyen, Pan, Kirkor and Hirose discloses: 
a device (the heat source from which heat is going to be dissipated, of par. 0037, lines 13-17; or Kirkor’s ‘power IC package’ of fig. 1A) in conductive contact with the carbon nanotubes (170) attached to the metal substrate (110) [par. 0037; lines 13-17]
wherein the metal substrate (Nguyen, 110; Kirkor, ‘heat spreader’ of fig. 1A) is disposed between the heat sink (the heat sink used to dissipate heat, of par. 0037, lines 13-17; or Kirkor’s ‘heat sink’ of fig. 1A) and the device (the heat source from which heat is going to be dissipated, of par. 0037, lines 13-17; or Kirkor’s ‘power IC package’ of fig. 1A);
Regarding claim 15, the combination of Nguyen, Pan, Kirkor and Hirose discloses: 
the device (Kirkor, ‘power IC package’ of fig. 1A) being a power electronic device [Kirkor, par. 0003].
Regarding claim 17, the combination of Nguten, Kirkor, pan and Hirose discloses: 
a method of making the apparatus of Claim 14, comprising:
attaching the metal substrate (Nguyen, 110) to the heat sink depression (Nguyen, the heat sink used to dissipate heat, of par. 0037, lines 13-17; or Kirkor’s ‘heat sink’ of fig. 1A; upon modification with Hirose, see col. 10, lines 55-56 of Hirose]; and 
attaching the device (Nguyen, the heat source from which heat is going to be dissipated, of par. 0037, lines 13-17; or Kirkor’s ‘power IC package’ of fig. 1A) to the metal substrate (Nguyen, 110).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pan, Kirkor and Hirose in view of Bezama et al. (US 8,115,303, herein “Bezama”).
Regarding claims 4 and 6, the combination of Nguyen, Pan, Kirkor and Hirose does not disclose:
The metal substrate and the heat sink being attached with an adhesive applied to an edge of the depression.
Bezama, also directed to cooling an electronic apparatus, teaches a heat generating device (122) couple to a heat sink (123), being enclosed by a frame (130) (fig. 4) to which the heat sink is connected using adhesive material (134) on the side (edge) surface of the frame (130) [col. 10, lines 16-26] for the purpose of optimizing rigidity of the assembly.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in the combination of Nguyen, Pan, Kirkor and Hirose the teachings of Bezama to have the thermal interface material being attached to the heat sink with an adhesive being applied to an edge (side) of the depression on the heat sink, in order to optimize rigidity of the assembly [abs., lines 8-11].
Regarding claims 5, in the Office Action dated 09/26/2018, the Examiner took Official Notice that adhesives being comprised of a thermal paste, thermal grease, epoxy, silver epoxy or combinations thereof for their use in the electronic devices cooling art and the selection of any of these known materials is old and well known for a person of ordinary skill in the art. Applicant has failed to traverse this statement. As such, and in accordance with MPEP §2144.03, the statement is now considered admitted prior art. 

Response to Arguments
The rejection of claims 1, 4-10, 14-15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 04/25/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763